DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is written in response to the arguments filed October 16, 2020.  Claims 1-4, 7, 10-13, and 16 are currently pending and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7, 10-13, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. 

Regarding Claim 1:
For Step 1, the claim is a process so it does recite a statutory category of invention.

The claim recites the limitation of “extract from ...”   The “extract” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generate the medical knowledge...”   The “generate” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “…extracting from the plurality of medical data the first set of plurality of medical information...”   The “extracting” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “convert….”   The “convert” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generate the medical knowledge...”   The “generate” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2A, Prong 2, the claim does recite additional elements: memory, processors acquire, store...in a two-dimensional table…, knowledge comprises…nodes…edges attribute values…directional edges.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claim steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2:
Claim 2, which incorporates the rejection of claim 1, recites further limitations such as “validate…- 24 - 26295/34379/DOCS/4192689.2; and generate…”that are part of the abstract idea and do not amount to an inventive concept. 

For Step 2A, Prong 2, the claim does recite an additional element: memory - store.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claim steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 3:
Claim 3, which incorporates the rejection of claim 2, recites further limitations such as “validate…; re-extract…- 24 - 26295/34379/DOCS/4192689.2; and re-validate…”that are part of the abstract idea and do not amount to an inventive concept. 

For Step 2A, Prong 2, the claim does recite an additional element: memory – store – processors.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claim steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 4:
Claim 4, which incorporates the rejection of claim 3, recites further limitations such as “reiterate re-extracting and re-validating and generate…”that are part of the abstract idea and do not amount to an inventive concept. 

For Step 2A, Prong 2, the claim does recite an additional element: memory.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claim steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 7:
Claim 7, which incorporates the rejection of claim 1, recites further limitations such as “medical data source… medical guideline” that are part of the abstract idea and do not amount to an inventive concept. 

Regarding Claim 10:
For Step 10, the claim is a process so it does recite a statutory category of invention.
For Step 2A, Prong 1:
The claim recites the limitation of “extracting from ...”   The “extracting” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating the medical knowledge...”   The “generate” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 
The claim recites the limitation of “…extracting from the plurality of medical data the first set of plurality of medical information...”   The “extracting” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “converting….”   The “converting” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating the medical knowledge...”   The “generating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2A, Prong 2, the claim does recite additional elements: acquiring...storing...in a two-dimensional table…knowledge graph comprises…nodes…edges attribute values…directional edges.
Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claim steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 11
Claim 11, which incorporates the rejection of claim 10, recites further limitations such as “validating…- 24 - 26295/34379/DOCS/4192689.2; and generating…”that are part of the abstract idea and do not amount to an inventive concept. 

Regarding Claim 12:
Claim 12, which incorporates the rejection of claim 11, recites further limitations such as “validating…; re-extracting…- 24 - 26295/34379/DOCS/4192689.2; and re-validating…”that are part of the abstract idea and do not amount to an inventive concept. 

Regarding Claim 13:
Claim 13, which incorporates the rejection of claim 12, recites further limitations such as “reiterating re-extracting, re-validating, and generating…”that are part of the abstract idea and do not amount to an inventive concept. 

Regarding Claim 16:
Claim 16, which incorporates the rejection of claim 10, recites further limitations such as “medical data source… medical guideline” that are part of the abstract idea and do not amount to an inventive concept. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Haber et al. (US 2015/0112710 A1, hereinafter referred to as Haber), in view of Srinivasan et al. (US 2009/0012842 A1, hereinafter referred to as Srinivasan), and further ion view of Masumoto (US 2013/0004039 A1, hereinafter referred to as Masumoto), and Merdivan et al. (US 2016/0378851 A1, hereinafter referred to as Merdivan), and LOU et al. (US 20150331877 A1, hereinafter referred to as LOU).

As to claim 1, Haber teaches an apparatus for analyzing natural language medical text and generating a medical knowledge graph representing the natural language medical text, comprising: 
a memory (see paragraph [0004]…memory); and 
one or more processors (see paragraphs [0004]…processor); wherein the memory and the one or more processors are communicatively connected with each other; the memory stores computer-executable instructions for controlling the one or more processors to: 
acquire a plurality of medical data from a medical data source (see paragraphs [0107],…Data sources... electronic patient data is collected…; [0145]...Electronic medical record data or data from other electronic data sources…; [0149]…electronic medical record data fields or other electronic data sources necessary to employ the diagnostic criteria...; [0199]…a simulation of a historical patient care scenario using data from the patient archive or other sources…); 
extract from the plurality of medical data to obtain a first set of plurality of medical information comprising a first entity of a first entity type and a second entity of a second entity type, a first attribute value of the first entity, a second attribute value of the second entity, and one or more relationships selected from the group consisting of a first relationship between the first entity and the second entity and a second relationship between the first entity and the first attribute value, a third relationship between the first entity and the second attribute value, and a fourth relationship between the second entity and the second attribute value (see paragraphs [0163]-[0164]…extracts relevant structured data from an electronic medical records (EMR) system 804…; [0143]…FIGs. 5 & 6…entities, attributes, relationship…; [0144]-[0145]…the entities (concepts) allow only certain types of relationships to connect entities (connect concepts)…and 
ontology includes several entity types, including for instance, diagnostic criterion, risk metric, electronic medical record (EMR) data field, condition, intervention, medical procedure and therapeutic substance.  As illustrated in Table 1 and FIG. 6, the triple types are configured in a manner that logically follows the organization of the multi-conditional model framework of FIG. 5, wherein using the broadest reasonable interpretation, Examiner interprets “several entity types” to include a first entity of a first entity type, a second entity of a second entity type and the first, second, third and fourth relationships,   …; [0150]…entity-relationship-entity triple structure…; [0154]… wherein using the broadest reasonable interpretation, Examiner interprets “entities (e.g., Conditions, Interventions, etc.) can have attributes to include the attributes’ values…” …; [0158]…a system can provide intervention information by accessing the triples of the knowledgebase 600 with entity relationships linked to the Intervention entity type).
But Haber fails to explicitly teach further:
generate the medical knowledge graph based on at least a portion of the first set of plurality of medical information;
store at least a portion of the first set of plurality of medical information in a two-dimensional table subsequent to extracting from the plurality of medical data the first set of plurality of medical information;  
convert the two-dimensional table into a plurality of graph data; and
generate the medical knowledge graph based on the plurality of graph data;
wherein the medical knowledge graph comprises a plurality of nodes and one or more edges connecting the plurality of nodes;
the plurality of nodes represent a plurality of entities or one or more attribute values of the plurality of entities;
the one or more edges represent one or more relationships between two of the plurality of nodes; and
the one or more edges are directional edges.
However, Srinivasan teaches:
generate the medical knowledge graph based on at least a portion of the first set of plurality of medical information (see paragraphs [0006]… generating a knowledge graph from a corpus of literature; [0066], wherein using the broadest reasonable interpretation, Examiner interprets “FIG. 45 depicts the generation of a knowledge graph for electronic medical records…. “to teach the limitation; [0076], a knowledge graph in this context can refer to a collection of terms or nodes and a collection of relations or edges that connect pairs of nodes….; [0098]).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Haber to add “a medical knowledge graph generation” to Haber’s system as taught by Srinivasan above.  The modification would have been obvious because one of ordinary skill would be motivated to generate the knowledge graph for electronic medical records, as suggested by Srinivasan (see abstract and paragraph [0066]).
But Haber and Srinivasan fail to explicitly teach:
store at least a portion of the first set of plurality of medical information in a two-dimensional table subsequent to extracting from the plurality of medical data the first set of plurality of medical information;  
convert the two-dimensional table into a plurality of graph data; and
generate the medical knowledge graph based on the plurality of graph data;
wherein the medical knowledge graph comprises a plurality of nodes and one or more edges connecting the plurality of nodes;
the plurality of nodes represent a plurality of entities or one or more attribute values of the plurality of entities;
the one or more edges represent one or more relationships between two of the plurality of nodes; and
the one or more edges are directional edges.
However Masumoto teaches:
store at least a portion of the first set of plurality of medical information in a two-dimensional table subsequent to extracting from the plurality of medical data the first set of plurality of medical information (see paragraphs [0063]…sets of two-dimensional tomographic image data that have been sequentially obtained along a direction perpendicular to a cross section of a heart to be diagnosed;  [0071]…;  [0080]…color templates are prepared in advance for regions to be extracted from the three-dimensional volume data 100 for [0083]…three-dimensional volume data 100 represent a VR image obtained by extracting a heart…; [0094]… storage unit 220,…;  [0099]…store, data groups 310 of different subjects (in other words, different patients)…;…a color template 320, which will be described later, is also stored in the storage unit 220…, wherein Examiner interprets the ; [0101], [0111] and [0112]…color template 320 composed of a two-dimensional lookup table…);  
convert the two-dimensional table into a plurality of graph data (see Fig. 10, element 240; paragraph [0110]…selects a color template 320 used for conversion (step ST14)…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Haber and Srinivasan to add a two-dimensional table” to the combination system of Haber and Srinivasan’s system as taught by Masumoto above.  The modification would have been obvious because one of ordinary skill would be motivated to use image-based diagnosis composed of many two-dimensional tomographic images, as suggested by Masumoto ([0005]).
Masumoto teaches two-dimensional table image data but Haber, Srinivasan and Masumoto fail to explicitly teach:
generate the medical knowledge graph based on the plurality of graph data;
wherein the medical knowledge graph comprises a plurality of nodes and one or more edges connecting the plurality of nodes; 
the plurality of nodes represent a plurality of entities or one or more attribute values of the plurality of entities;
the one or more edges represent one or more relationships between two of the plurality of nodes; and
the one or more edges are directional edges.
However Merdivan teaches:
generate the medical knowledge graph based on the plurality of graph data (see paragraph [0020]…knowledge graph comprises one or more graph data structures representing entities as nodes in the graph and edges between the nodes represent relationships between the entities…generating a knowledge graph may comprise analysis mechanisms that analyze a corpus of information to identify entities and information in the corpus that specifies relationships between the entities… wherein using the broadest reasonable interpretation, Examiner interprets the corpus of information as the graph data; [0098]… knowledge graphs 440 may be generated in any known or later developed manner and generally include a set of nodes representing entities and a set of edges or links connecting these nodes so as to represent relationships…);
wherein the medical knowledge graph comprises a plurality of nodes and one or more edges connecting the plurality of nodes (see paragraph [0020]…generating a knowledge graph may comprise analysis mechanisms that analyze a corpus of information to identify entities and information in the corpus that specifies relationships between the entities…; [0098]…nodes and edges may have associated attributes for defining various aspects of the particular nodes/edges depending on the type of the nodes/edges…); 
the plurality of nodes represent a plurality of entities or one or more attribute values of the plurality of entities (see paragraphs [0020]…a strength value or weight value is
associated with the corresponding edges between nodes (entities)…the knowledge graph comprises one or more graph data structures representing entities as nodes in the graph and edges between the nodes represent relationships between the entities,,,; [0098]);
the one or more edges represent one or more relationships between two of the plurality of nodes (see paragraph [0098]…nodes and edges may have associated attributes for defining various aspects of the particular nodes/edges depending on the type of the nodes/edges…nodes may have many different attributes based on the type of entity…Attributes for an edge or link may include a type of relationship represented by the edge/link, e.g., family relationship, co-worker relationship, etc., as well as a strength or weight associated with the edge/link…).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination system of Haber, Srinivasan and Masumoto to add a graph data to the combination system of Haber, Srinivasan and Masumoto's system as taught by Merdivan above. The modification would have been obvious because one of ordinary skill would be motivated to improve accuracy and system performance, as suggested by Merdivan (see abstract and paragraph [0098]).
But Haber, Srinivasan, Masumoto, and Merdivan fail to explicitly teach:
the one or more edges are directional edges.
However, LOU teaches the one or more edges are directional edges (see paragraphs [0034]-[0035] ... directional edges).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination system of Haber, Srinivasan, Masumoto, and Merdivan to add directional edges to the combination system of Haber, Srinivasan, Masumoto, and Merdiva's system as taught by LOU above. The modification would have been obvious because one of ordinary skill would be motivated to have a useful knowledge graph for representing information and in providing information in search, as suggested by LOU ([0034]).

As to claim 10, Haber teaches a computer-implemented method for analyzing natural language medical text and generating a medical knowledge graph representing the natural language medical text, comprising: 
acquiring a plurality of medical data from a medical data source (see paragraphs [0107],…Data sources... electronic patient data is collected…; [0145]...Electronic medical record data or data from other electronic data sources…; [0149]…electronic medical record data fields or other electronic data sources necessary to employ the diagnostic criteria...; [0199]…a simulation of a historical patient care scenario using data from the patient archive or other sources…); 
extracting from the plurality of medical data to obtain a first set of plurality of medical information comprising a first entity of a first entity type and a second entity of a second entity type, a first attribute value of the first entity, a second attribute value of the second entity, and one or more relationships selected from the group consisting of a first relationship between the first entity and the second entity and a second relationship between the first entity and the first attribute value, a third relationship between the first entity and the second attribute value, and a fourth relationship between the second entity and the second attribute value  (see paragraphs [0163]-[0164]…extracts relevant structured data from an electronic medical records (EMR) system 804…; [0042]…Fig. 21…; [0143]…FIGs. 5 & 6…entities, attributes, relationship…; [0144]-[0145]…the entities (concepts) allow only certain types of relationships to connect entities (connect concepts)…and …ontology includes several entity types, including for instance, diagnostic criterion, risk metric, electronic medical record (EMR) data field, condition, intervention, medical procedure and therapeutic substance.  As illustrated in Table 1 and FIG. 6, the triple types are configured in a manner that logically follows the organization of the multi-conditional model framework of FIG. 5, wherein using the broadest reasonable interpretation, Examiner interprets “several entity types” to include a first entity of a first entity type, a second entity of a second entity type and the first, second, third and fourth relationships,   …; [0150]…entity-relationship-entity triple structure…; [0154]… wherein using the broadest reasonable interpretation, Examiner interprets “entities (e.g., Conditions, Interventions, etc.) can have attributes to include the attributes’ values…”; [0158]…a system can provide intervention information by accessing the triples of the knowledgebase 600 with entity relationships linked to the Intervention entity type).
But Haber fails to explicitly teach further:
generate the medical knowledge graph based on at least a portion of the first set of plurality of medical information;
store at least a portion of the first set of plurality of medical information in a two-dimensional table subsequent to extracting from the plurality of medical data the first set of plurality of medical information;  
convert the two-dimensional table into a plurality of graph data; and
generate the medical knowledge graph based on the plurality of graph data;
wherein the medical knowledge graph comprises a plurality of nodes and one or more edges connecting the plurality of nodes;
the plurality of nodes represent a plurality of entities or one or more attribute values of the plurality of entities;
the one or more edges represent one or more relationships between two of the plurality of nodes; and
the one or more edges are directional edges.
However, Srinivasan, in combination with Haber, teaches:
generate the medical knowledge graph based on at least a portion of the first set of plurality of medical information (see paragraphs [0006]… generating a knowledge graph from a corpus of literature; [0066], wherein using the broadest reasonable interpretation, Examiner interprets “FIG. 45 depicts the generation of a knowledge graph for electronic medical records…. “to teach the limitation; [0076], a knowledge graph in this context can refer to a collection of terms or nodes and a collection of relations or edges that connect pairs of nodes…; [0098]).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Haber to add “a medical knowledge graph generation” to Haber’s system as taught by Srinivasan above.  The modification would have been obvious because one of ordinary skill would be motivated to generate the knowledge graph for electronic medical records as suggested by Srinivasan (see abstract and paragraph [0066]).
But Haber and Srinivasan fail to explicitly teach:
store at least a portion of the first set of plurality of medical information in a two-dimensional table subsequent to extracting from the plurality of medical data the first set of plurality of medical information;  
convert the two-dimensional table into a plurality of graph data; and
generate the medical knowledge graph based on the plurality of graph data;
wherein the medical knowledge graph comprises a plurality of nodes and one or more edges connecting the plurality of nodes;
the plurality of nodes represent a plurality of entities or one or more attribute values of the plurality of entities;
the one or more edges represent one or more relationships between two of the plurality of nodes; and
the one or more edges are directional edges.
However Masumoto teaches:
store at least a portion of the first set of plurality of medical information in a two-dimensional table subsequent to extracting from the plurality of medical data the first set of plurality of medical information (see paragraphs [0063]…sets of two-dimensional tomographic image data that have been sequentially obtained along a direction perpendicular to a cross section of a heart to be diagnosed;  [0071]…;  [0080]…color templates are prepared in advance for regions to be extracted from the three-dimensional volume data 100 for [0083]…three-dimensional volume data 100 represent a VR image obtained by extracting a heart…; [0094]… storage unit 220,…;  [0099]…store, data groups 310 of different subjects (in other words, different patients)…;…a color template 320, which will be described later, is also stored in the storage unit 220…, wherein Examiner interprets the ; [0101], [0111] and [0112]…color template 320 composed of a two-dimensional lookup table…);  
convert the two-dimensional table into a plurality of graph data (see Fig. 10, element 240; paragraph [0110]…selects a color template 320 used for conversion (step ST14)…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Haber and Srinivasan to add a two-dimensional table” to the combination system of Haber and Srinivasan’s system as taught by Masumoto above.  The modification would have been obvious because one of ordinary skill would be motivated to use image-based diagnosis composed of many two-dimensional tomographic images, as suggested by Masumoto ([0005]).
Masumoto teaches two-dimensional table image data but Haber, Srinivasan and Masumoto fail to explicitly teach:
generate the medical knowledge graph based on the plurality of graph data;
wherein the medical knowledge graph comprises a plurality of nodes and one or more edges connecting the plurality of nodes; 
the plurality of nodes represent a plurality of entities or one or more attribute values of the plurality of entities;
the one or more edges represent one or more relationships between two of the plurality of nodes; and
the one or more edges are directional edges.
However Merdivan teaches:
generate the medical knowledge graph based on the plurality of graph data (see paragraph [0020]…knowledge graph comprises one or more graph data structures representing entities as nodes in the graph and edges between the nodes represent relationships between the entities…generating a knowledge graph may comprise analysis mechanisms that analyze a corpus of information to identify entities and information in the corpus that specifies relationships between the entities… wherein using the broadest reasonable interpretation, Examiner interprets the corpus of information as the graph data; [0098]… knowledge graphs 440 may be generated in any known or later developed manner and generally include a set of nodes representing entities and a set of edges or links connecting these nodes so as to represent relationships…);
wherein the medical knowledge graph comprises a plurality of nodes and one or more edges connecting the plurality of nodes (see paragraph [0020]…generating a knowledge graph may comprise analysis mechanisms that analyze a corpus of information to identify entities and information in the corpus that specifies relationships between the entities…; [0098]…nodes and edges may have associated attributes for defining various aspects of the particular nodes/edges depending on the type of the nodes/edges…); 
the plurality of nodes represent a plurality of entities or one or more attribute values of the plurality of entities (see paragraphs [0020]…a strength value or weight value is
associated with the corresponding edges between nodes (entities)…the knowledge graph comprises one or more graph data structures representing entities as nodes in the graph and edges between the nodes represent relationships between the entities,,,; [0098]);
the one or more edges represent one or more relationships between two of the plurality of nodes (see paragraph [0098]…nodes and edges may have associated attributes for defining various aspects of the particular nodes/edges depending on the type of the nodes/edges…nodes may have many different attributes based on the type of entity…Attributes for an edge or link may include a type of relationship represented by the edge/link, e.g., family relationship, co-worker relationship, etc., as well as a strength or weight associated with the edge/link…).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination system of Haber, Srinivasan and Masumoto to add a graph data to the combination system of Haber, Srinivasan and Masumoto's system as taught by Merdivan above. The modification would have been obvious because one of ordinary skill would be motivated to improve accuracy and system performance, as suggested by Merdivan (see abstract and paragraph [0098]).
But Haber, Srinivasan, Masumoto, and Merdivan fail to explicitly teach:
the one or more edges are directional edges.
However, LOU teaches the one or more edges are directional edges (see paragraphs [0034]-[0035] ... directional edges).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination system of Haber, Srinivasan, Masumoto, and Merdivan to add directional edges to the combination system of Haber, Srinivasan, Masumoto, and Merdiva's system as taught by LOU above. The modification would have been obvious because one of ordinary skill would be motivated to have a useful knowledge graph for representing information and in providing information in search, as suggested by LOU ([0034]).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Haber et al. (US 2015/0112710 A1, hereinafter referred to as Haber), in view of Srinivasan et al. (US 2009/0012842 A1, hereinafter referred to as Srinivasan), and further ion view of Masumoto (US 2013/0004039 A1, hereinafter referred to as Masumoto), and Merdivan et al. (US 2016/0378851 A1, hereinafter referred to as Merdivan), and LOU et al. (US 20150331877 A1, hereinafter referred to as LOU), and Shah et al. (US 2016/0132648 A1, hereinafter referred to as Shah).

As to claim 2, which incorporates the rejection of claim 1, Haber, Srinivasan, Masumoto, Masumoto and LOU fail to explicitly teach wherein the memory stores computer-executable instructions for controlling the one or more processors to: 
validate the first set of plurality of medical information based on one or more validation criteria to obtain a first set of plurality of validated medical information; and 
generate the medical knowledge graph based on the plurality of validated medical information.  
However, Shah teaches wherein the memory stores computer-executable instructions for controlling the one or more processors to: 
validate the first set of plurality of medical information based on one or more validation criteria to obtain a first set of plurality of validated medical information (see paragraphs [0003]…. automatically generate a set of medical codes for review /validation and/ or use based upon clinical documentation provided by healthcare practitioners..; [0050]…Validate with domain expert; [0064]…relationships verified by domain experts and subclasses in the knowledge graph to identify more accurate and deeper level alphanumeric characters from the evidences found in the clinical text…); and 
generate the medical knowledge graph based on the plurality of validated medical information (see paragraphs [0007]-[0009]…knowledge graph is created that models all known medical concepts as nodes in the graph and illustrates hierarchical relationships between the medical concepts; [0064]-[0065]…a knowledge graph structure is prepared as illustrated in FIG. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Haber, Srinivasan, Masumoto, Masumoto and LOU by adding “a medical knowledge graph generation to Haber, Srinivasan, Masumoto, Masumoto and LOU’s system as taught by Shah above.  The modification would have been obvious because one of ordinary skill would be motivated to have a knowledge stored in a way that reasoning becomes easier on it at the same time it allows efficient direct matching of concepts, as suggested by Shah (see abstract and paragraph [0079]).

As to claim 11, which incorporates the rejection of claim 10, Haber, Srinivasan, Masumoto, Masumoto and LOU fail to explicitly teach wherein generating the medical knowledge graph based on the at least a portion of the first set of plurality of medical information comprises: validating the first set of plurality of medical information based on one or more validation criteria to obtain a first set of plurality of validated medical information; and generating the medical knowledge graph based on the plurality of validated medical information.
However, Shah teaches wherein generating the medical knowledge graph based on the at least a portion of the first set of plurality of medical information comprises: validating the first set of plurality of medical information based on one or more validation criteria to obtain a first set of plurality of validated medical information; and generating the medical knowledge graph based on the plurality of validated medical information. (see paragraphs [0003]…. automatically generate a set of medical codes for review /validation and/ or use based upon clinical documentation provided by healthcare practitioners..; [0050]…Validate with domain expert; [0064]…relationships verified by domain experts and subclasses in the knowledge graph to identify more accurate and deeper level alphanumeric characters from the evidences found in the clinical text…); and 
generate the medical knowledge graph based on the plurality of validated medical information (see paragraphs [0007]-[0009]…knowledge graph is created that models all known medical concepts as nodes in the graph and illustrates hierarchical relationships between the medical concepts; [0064]-[0065]…a knowledge graph structure is prepared as illustrated in FIG. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Haber, Srinivasan, Masumoto, Masumoto and LOU by adding “a medical knowledge graph generation to the combination system of Haber, Srinivasan, Masumoto, Masumoto and LOU’s system as taught by Shah above.  The modification would have been obvious because one of ordinary skill would be motivated to have a knowledge stored in a way that reasoning becomes easier on it at the same time it allows efficient direct matching of concepts, as suggested by Shah (see abstract and paragraph [0079]).

Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Haber et al. (US 2015/0112710 A1, hereinafter referred to as Haber), in view of Srinivasan et al. (US 2009/0012842 A1, hereinafter referred to as Srinivasan), and further ion view of Masumoto (US 2013/0004039 A1, hereinafter referred to as Masumoto), and Merdivan et al. (US 2016/0378851 A1, hereinafter referred to as Merdivan), and LOU et al. (US 20150331877 A1, hereinafter referred to as LOU), and Shah et al. (US 2016/0132648 A1, hereinafter referred to as Shah), and Jermyn et al. (“Preparing Clean Views of Data for Data Mining,” hereinafter referred to as  Jermyn).

As to claim 3, which incorporates the rejection of claim 2, Haber, Srinivasan, Masumoto, Masumoto, LOU and Shah fail to explicitly teach wherein the memory stores computer- executable instructions for controlling the one or more processors to: validate the first set of plurality of medical information based on the one or more validation criteria to obtain the first set of plurality of validated medical information and a first set of plurality of invalidated medical information;20  21 re-extract a sub-set of the plurality of medical data corresponding to the first set of plurality of invalidated medical information to obtain a second set of plurality of medical information; and re-validate the second set of plurality of medical information based on the one or more validation criteria to obtain a second set of plurality of validated medical information.
However, Jermyn teaches wherein the memory stores computer- executable instructions for controlling the one or more processors to: 
validate the first set of plurality of medical information based on the one or more validation criteria to obtain the first set of plurality of validated medical information and a first set of plurality of invalidated medical information (see pages 3-4, section 3.1 Introducing Clean Views…b. data validation which specifies acceptance criteria
c. data transformation where cleaning rules are applied to data to give a cleaner
view);20  21 
re-extract a sub-set of the plurality of medical data corresponding to the first set of plurality of invalidated medical information to obtain a second set of plurality of medical information (see pages 3-4, section 3.1 Introducing Clean Views…b. data validation which specifies acceptance criteria; c. data transformation where cleaning rules are applied to data to give a cleaner view, and d. iteration over b and c);20  21and 
re-validate the second set of plurality of medical information based on the one or more validation criteria to obtain a second set of plurality of validated medical information (see pages 3-4, section 3.1 Introducing Clean Views…b. data validation which specifies acceptance criteria; c. data transformation where cleaning rules are applied to data to give a cleaner view, and d. iteration over b and c)20.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Haber, Srinivasan, Masumoto, Masumoto, LOU and Shah by adding “a data validation and transformation to the combination system of Haber, Srinivasan, Masumoto, Masumoto, LOU and Shah’s system as taught by Jermyn above.  The modification would have been obvious because one of ordinary skill would be motivated to be able to refine the acceptance criteria and to track the data cleaning with the possibility of undoing steps at a later stage, as suggested by Jermyn (see 3.1 Introducing Clean Views).
As to claim 4, which incorporates the rejection of claim 3, Haber, Srinivasan, Masumoto, Masumoto, LOU and Shah fail to explicitly teach wherein the memory stores computer- executable instructions for controlling the one or more processors to: reiterate re-extracting and re-validating until all extracted medical information are validated; and generate the medical knowledge graph based on a combination of medical information validated in each round of validation process.
However, Jermyn teaches wherein the memory stores computer- executable instructions for controlling the one or more processors to: reiterate re-extracting and re-validating until all extracted medical information are validated (see pages 3-4, section 3.1 Introducing Clean Views…b. data validation which specifies acceptance criteria; c. data transformation where cleaning rules are applied to data to give a cleaner view, and d. iteration over b and c).
The combination of Haber, Masumoto, Masumoto, LOU and Shah as applied above, fail to explicitly teach: generate the medical knowledge graph based on a combination of medical information validated in each round of validation process.
However, Srinivasan teaches: generate the medical knowledge graph based on a combination of medical information validated in each round of validation process (see paragraphs [0066], Fig.45, generation of a knowledge graph for electronic medical records; [0098]….generating a knowledge graph from a corpus of literature having multiple documents…..).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Haber to add “a medical knowledge graph generation” to the combination system of Haber, Srinivasan, Masumoto, Masumoto, LOU and Shah’s system as taught by Srinivasan above.  The modification would have been obvious because one of ordinary skill would be motivated to automatically generate the knowledge graph from the corpus of literature, and provide probability of veracity of an assertion in the corpus of literature, as suggested by Srinivasan (see paragraph [0070]).

As to claim 12, which incorporates the rejection of claim 11, Haber, Srinivasan, Masumoto, Masumoto, LOU and Shah fail to explicitly teach wherein the memory stores computer- executable instructions for controlling the one or more processors to: validate the first set of plurality of medical information based on the one or more validation criteria to obtain the first set of plurality of validated medical information and a first set of plurality of invalidated medical information;20  21 re-extract a sub-set of the plurality of medical data corresponding to the first set of plurality of invalidated medical information to obtain a second set of plurality of medical information; and re-validate the second set of plurality of medical information based on the one or more validation criteria to obtain a second set of plurality of validated medical information.
However, Jermyn teaches wherein the memory stores computer- executable instructions for controlling the one or more processors to: 
validate the first set of plurality of medical information based on the one or more validation criteria to obtain the first set of plurality of validated medical information and a first set of plurality of invalidated medical information (see pages 3-4, section 3.1 Introducing Clean Views…b. data validation which specifies acceptance criteria
c. data transformation where cleaning rules are applied to data to give a cleaner
view);20  21 
re-extract a sub-set of the plurality of medical data corresponding to the first set of plurality of invalidated medical information to obtain a second set of plurality of medical information (see pages 3-4, section 3.1 Introducing Clean Views…b. data validation which specifies acceptance criteria; c. data transformation where cleaning rules are applied to data to give a cleaner view, and d. iteration over b and c);20  21and 
re-validate the second set of plurality of medical information based on the one or more validation criteria to obtain a second set of plurality of validated medical information (see pages 3-4, section 3.1 Introducing Clean Views…b. data validation which specifies acceptance criteria; c. data transformation where cleaning rules are applied to data to give a cleaner view, and d. iteration over b and c)20.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Haber, Srinivasan, Masumoto, Masumoto, LOU and Shah to add “a data validation and transformation to the combination system of Haber, Srinivasan, Masumoto, Masumoto, LOU and Shah’s system as taught by Jermyn above.  The modification would have been obvious because one of ordinary skill would be motivated to be able to refine the acceptance criteria and to track the data cleaning with the possibility of undoing steps at a later stage, as suggested by Jermyn (see 3.1 Introducing Clean Views).

As to claim 13, which incorporates the rejection of claim 11, Haber, Srinivasan, Masumoto, Masumoto, LOU and Shah fail to explicitly teach wherein the memory stores computer- executable instructions for controlling the one or more processors to: reiterate re-extracting and re-validating until all extracted medical information are validated; and generate the medical knowledge graph based on a combination of medical information validated in each round of validation process.
However, Jermyn teaches wherein the memory stores computer- executable instructions for controlling the one or more processors to: reiterate re-extracting and re-validating until all extracted medical information are validated (see pages 3-4, section 3.1 Introducing Clean Views…b. data validation which specifies acceptance criteria; c. data transformation where cleaning rules are applied to data to give a cleaner view, and d. iteration over b and c).
The combination of Haber, Masumoto, Masumoto, LOU and Shah as applied above fail to explicitly teach: generate the medical knowledge graph based on a combination of medical information validated in each round of validation process.
However, Srinivasan, in combination with Haber, Masumoto, Masumoto, LOU and Shah further teaches wherein the memory stores computer- executable instructions for controlling the one or more processors to: generate the medical knowledge graph based on a combination of medical information validated in each round of validation process (see paragraphs [0066], Fig.45, generation of a knowledge graph for electronic medical records; [0098]….generating a knowledge graph from a corpus of literature having multiple documents…..).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Haber, Srinivasan, Masumoto, Masumoto, LOU and Shah to add “a medical knowledge graph generation” to the combination system of Haber, Srinivasan, Masumoto, Masumoto, LOU and Shah’s system as taught by Srinivasan above.  The modification would have been obvious because one of ordinary skill would be motivated to automatically generate the knowledge graph from the corpus of literature, and provide probability of veracity of an assertion in the corpus of literature, as suggested by Srinivasan (see paragraph [0070]).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haber et al. (US 2015/0112710 A1, hereinafter referred to as Haber), in view of Srinivasan et al. (US 2009/0012842 A1, hereinafter referred to as Srinivasan), and further ion view of Masumoto (US 2013/0004039 A1, hereinafter referred to as Masumoto), and Merdivan et al. (US 2016/0378851 A1, hereinafter referred to as Merdivan), and LOU et al. (US 20150331877 A1, hereinafter referred to as LOU), and Monier et al. (US 2016/0063212 A1, hereinafter referred to as Monier).

As to claim 7, which incorporates the rejection of claim 11, Haber, Srinivasan, Masumoto, Masumoto and LOU fail to explicitly teach wherein the medical data source comprises a medical guideline.   
However, Monier teaches wherein the medical data source comprises a medical guideline (see abstract, paragraph [0009]… medical guideline).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Haber, Srinivasan, Masumoto, Masumoto, and LOU to add a medical guideline to Haber’s system as taught by Monier above.  The modification would have been obvious because one of ordinary skill would be motivated to improve model's robustness and accuracy, as suggested by Monier (see abstract and paragraph [0031]).

As to claim 16, which incorporates the rejection of claim 11, Haber, Srinivasan, Masumoto, Masumoto and LOU fail to explicitly wherein the medical data source comprises a medical guideline.  
However, Monier teaches wherein the medical data source comprises a medical guideline (see abstract, paragraph [0009]… medical guideline).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Haber, Srinivasan, Masumoto, Masumoto, and LOU to add a medical guideline to the combination system of Haber, Srinivasan, Masumoto, Masumoto, and LOU’s system as taught by Monier above.  The modification would have been obvious because one of ordinary skill would be motivated to improve model's robustness and accuracy, as suggested by Monier (see abstract and paragraph [0031]).


Response to Applicant’s arguments
Applicant's arguments on file on 10/16/2020 with respect to claims 1-4, 7, 10-13 and 16 have been considered but are not persuasive for the 101 rejection and are moot in view of new ground(s) of prior art rejection.

Claim Rejections - 35 U.S. C § 101
Argument 1
Here, the claims recite a specific improvement in computer technology, namely
an improvement in analyzing natural language medical text and generating a medical knowledge graph representing the natural language medical text, the steps of which "cannot practically be performed in the mind" because they are specific to problems faced in analyzing natural language medical text and generating a medical knowledge graph representing the natural language medical text.

Examiner’s response:
Examiner respectfully disagrees. The claim as a whole does not integrate the mental process into a practical application.

It is important to note that in order for a claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally cannot be said to improve computer technology. MPEP 2106.05(a).  As noted in this action, to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. 

The claim does recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors to perform the claim steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Argument 2
Applicant appears to assert that with regard to the district court's error in finding the claim limitations individually recited nothing more than routine conventional steps involving generic computer components and the Internet, the court in Bascom provided guidance on the second step of the Alice inquiry:…
The holdings in McRO and Bascom are consistent with the guidance provided by
the Revised Guidelines. 

Examiner's response:
Examiner respectfully disagrees. Examiner has considered any arrangement of
the claimed "pieces," which is required by Alice, as clarified in Bascom.
BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d
1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than
recognizing that each claim element, by itself, was known in the art. . . . [A]n
inventive concept can be found in the non-conventional and non-generic
arrangement of known, conventional pieces.").
Because the claims in BASCOM described the concept of filtering content, which
is a method of organizing human behavior previously found to be abstract, the
Federal Circuit considered them to present a "close call" in the first step of the
Alice/Mayo test (Step 2A), and thus proceeded to the second step of the
Alice/Mayo test (Step 2B) to determine their eligibility. Id. Although the Federal
Circuit held these claims eligible at Step 2B (Pathway C) because they presented a "technology-based solution" of filtering content on the Internet that overcame the disadvantages of prior art filtering systems and that amounted to significantly more than the recited abstract idea, it also would be reasonable for an examiner to have found these claims eligible at Pathway A or B if the examiner had considered the technology-based solution to be an improvement to computer functionality. (MPEP 2106.05(b)).

Argument 3
The claimed subject matter is directed to an improvement analyzing natural language medical text and generating a medical knowledge graph representing the natural language medical text based on unconventional rules that relate natural language medical text and medical knowledge graph.
Applicants respectfully submit that the claims integrate a practical application, thus are not directed to an abstract idea.

Examiner’s response:
Examiner respectfully disagrees. The claim as a whole does not integrate the mental process into a practical application.


The presented claim features when taken as a whole amount to significantly more than the abstract idea(s) identified in the office action.
Examiner respectfully disagrees as shown in the claims rejection above. The claimed language is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Turning to the second step of  2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Specifically, for example, the independent claims recite the additional limitations of 
"extract from the plurality of medical data to obtain a first set of plurality of medical information comprising a first entity of a first entity type and a second entity of a second entity type, a first attribute value of the first entity, a second attribute value of the second entity, and one or more relationships selected from the group consisting of a first relationship between the first entity and the second entity and a second relationship between the first entity and the first attribute value, a third relationship between the first entity and the second attribute value, and a fourth relationship between the second entity and the second attribute value," "generate the medical knowledge graph based on at least a portion of the first set of plurality of medical information," "store at least a portion of the first set of plurality of medical information in a two-dimensional table subsequent to extracting from the plurality of medical data the first set of plurality of medical information," "convert the two-dimensional table into a plurality of graph data," "generate the medical knowledge graph based on the plurality of graph data," and that "the medical knowledge graph comprises a plurality of nodes and one or more edges connecting the plurality of nodes; the plurality of nodes represent a plurality of entities or one or more attribute values of the plurality of entities; and the one or more edges represent one or more relationships between two of the plurality of nodes; the one or more edges are directional edges.”

These are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications (e.g., see MPEP 2106.05(b): "It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014)".). Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functionality of the computer itself. Accordingly, these additional elements do not amount to significantly more than the abstract idea.

B. 35 U.S.C. §103: claims 1-18; 35 U.S.C. §102(1): claims 19 and 20
Applicant's arguments are moot in view of new ground(s) of prior art rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and patent related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to the invention.

Gramatica (US 2014/0337306 A1) describes building up a knowledge graph, or a mechanism to construct such a knowledge graph, on a given domain such as biomedical topics represented by a medical term, a biochemical term, a chemical term, a technical term, or a pharmaceutical term. 
Somasundaran et al. (US 2013/0066870 A1) describe a system for generating medical knowledge base information.  The system automatically mines large datasets to discover other entities that co-occur with a particular entity (that is, that occur in the same sentence as this entity) and uses different classifiers to establish relationships between the particular entity and the discovered entities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122